 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11    JARED M. VILLERY,                                               1:18-cv-01623-LJO-SKO (PC)

12                            Plaintiff,                              ORDER SETTING SETTLEMENT
                                                                      CONFERENCE
13              v.
                                                                      DATE: August 13, 2019
14    CROUNSE, et al.,                                                TIME: 10:30 a.m.

15                            Defendants.
16

17             On May 29, 2019, the parties were ordered to notify the court whether a settlement
18   conference would be beneficial. (Doc. 14.) As both sides responded in the affirmative, (Docs.
19   15, 16), the Court has determined that this case will benefit from a settlement conference.1
20             Therefore, this case will be set for a settlement conference before the undersigned at the
21   U. S. District Court, 2500 Tulare Street, Fresno, California 93721 in Courtroom #7, on August
22   13, 2019, at 10:30 a.m. The Court will issue the necessary transportation order in due course.
23             The Court ORDERS:
24        1. This case is set for a settlement conference before Magistrate Judge Sheila K. Oberto, on
25             August 13, 2019, at 10:30 a.m. at the U. S. District Court, 2500 Tulare Street, Fresno,
26             California 93721 in Courtroom #7.
27
28
      1
          Plaintiff will not be prejudiced by setting a settlement conference before his response is filed.


                                                                  1
 1

 2         2. Unless otherwise permitted in advance by the Court, the attorneys who will try the case

 3            shall appear at the Settlement Conference with the parties and the person or persons

 4            having full authority to negotiate and settle the case on any reasonable terms2 discussed at

 5            the conference. Consideration of settlement is a serious matter that requires preparation

 6            prior to the settlement conference. Set forth below are the procedures the Court will

 7            employ, absent good cause, in conducting the conference.

 8         3. The parties must be prepared to discuss the claims, defenses, and damages. The failure of

 9            any counsel, party or authorized person subject to this order to appear may result in the

10            imposition of sanctions. In addition, the conference will not proceed and will be reset to

11            another date.

12         4. No later than July 15, 2019, Plaintiff SHALL submit to Defendants, by mail, a written

13            itemization of damages and a meaningful3 settlement demand, which includes a brief

14            explanation of why such a settlement is appropriate, not to exceed ten pages in length.

15         5. No later than July 27, 2019, Defendants SHALL respond, by telephone or in person,

16            with an acceptance of the offer or with a meaningful counteroffer, which includes a brief

17            explanation of why such a settlement is appropriate. If settlement is achieved, defense

18            counsel is to immediately inform the Courtroom Deputy of Magistrate Judge Oberto.

19         6. If settlement is not achieved informally, the defendant is directed to submit confidential
20            settlement statements no later than August 7, 2019 to the following email address:

21            skoorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement statement

22            Attn: Magistrate Judge Sheila K. Oberto, USDC CAED, 2500 Tulare Street, Fresno,

23            California 93721 so it arrives no later than August 10, 2019. The envelope shall be

24            marked “Confidential Settlement Statement.” Parties shall also file a “Notice of

25     2
         Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
26   subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.
27
       3
         “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering party.
     “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party. If,
     however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
28   should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.
                                                                 2
 1

 2            Submission of Confidential Settlement Statement.” (See Local Rule 270(d).)

 3            Settlement statements should not be filed with the Clerk of the Court nor served on any

 4   other party. Settlement statements shall be clearly marked “confidential” with the date and time

 5   of the settlement conference indicated prominently thereon. The confidential settlement statement

 6   shall be no longer than five pages in length, typed or neatly printed, and include the following:

 7      a. A brief statement of the facts of the case.

 8      b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon which

 9            the claims are founded; a forthright evaluation of the parties’ likelihood of prevailing on

10            the claims and defenses; and a description of the major issues in dispute.

11      c. An estimate of the cost and time to be expended for further discovery, pretrial, and trial.

12      d. An outline of past settlement efforts including information regarding the “Pre-settlement

13            Conference Exchange of Demand and Offer” required above -- including the itemization of

14            damages -- and a history of past settlement discussions, offers, and demands.

15      e. A brief statement of each party’s expectations and goals for the settlement conference, including

16            how much a party is willing to accept and/or willing to pay.

17      f.    If the parties intend to discuss the joint settlement of any other actions or claims not in this suit,

18            please provide a brief description of each action or claim as set forth above, including case
19            number(s) is applicable.
20

21   IT IS SO ORDERED.
22

23
     Dated:      June 27, 2019                                             /s/   Sheila K. Oberto                  .
                                                               UNITED STATES MAGISTRATE JUDGE
24

25

26

27
28

                                                              3
